Name: 69/146/EEC: Commission Decision of 29 April 1969 setting up an Advisory Committee on Sugar
 Type: Decision
 Subject Matter: nan
 Date Published: 1969-05-22

 Avis juridique important|31969D014669/146/CEE: DÃ ©cision de la Commission, du 29 avril 1969, relative Ã la crÃ ©ation d' un ComitÃ © consultatif du sucre Journal officiel n ° L 122 du 22/05/1969 p. 0002 - 0004 Ã ©dition spÃ ©ciale grecque: chapitre 03 tome 4 p. 0137 Ã ©dition spÃ ©ciale espagnole: chapitre 03 tome 3 p. 0097 Ã ©dition spÃ ©ciale portugaise: chapitre 03 tome 3 p. 0097 ++++( 1 ) JO NO 308 DU 18.12.1967, P . 1 . DECISION DE LA COMMISSION DU 29 AVRIL 1969 RELATIVE A LA CREATION D'UN COMITE CONSULTATIF DU SUCRE ( 69/146/CEE ) LA COMMISSION DES COMMUNAUTES EUROPEENNES, CONSIDERANT QUE, AU POINT V DE SA RESOLUTION FINALE, LA CONFERENCE AGRICOLE DES ETATS MEMBRES, REUNIE A STRESA DU 3 AU 12 JUILLET 1958, A PRIS ACTE AVEC SATISFACTION "DE L'INTENTION EXPRIMEE PAR LA COMMISSION DE MAINTENIR AVEC ... LES ORGANISATIONS PROFESSIONNELLES UNE COLLABORATION ETROITE ET CONTINUE, NOTAMMENT POUR L'EXECUTION DES TACHES PREVUES DANS CETTE RESOLUTION"; CONSIDERANT QUE, DANS SON AVIS DU 6 MAI 1960, LE COMITE ECONOMIQUE ET SOCIAL A DEMANDE A LA COMMISSION "D'ASSOCIER LES ORGANISATIONS DE PRODUCTEURS, DE COMMERCANTS ET DE SALARIES INTERESSES ET LES CONSOMMATEURS AU NIVEAU DE LA COMMUNAUTE ECONOMIQUE EUROPEENNE, DANS UN COMITE CONSULTATIF, AU FONCTIONNEMENT DE CHACUN DE CES BUREAUX ET FONDS"; CONSIDERANT QU'IL IMPORTE A LA COMMISSION DE RECUEILLIR LES AVIS DES MILIEUX PROFESSIONNELS ET DES CONSOMMATEURS SUR LES PROBLEMES POSES PAR L'ETABLISSEMENT D'UNE ORGANISATION COMMUNE DES MARCHES DANS LE SECTEUR DU SUCRE; CONSIDERANT QUE TOUTES LES PROFESSIONS DIRECTEMENT INTERESSEES PAR LA MISE EN OEUVRE DE CETTE ORGANISATION COMMUNE DES MARCHES, AINSI QUE LES CONSOMMATEURS, DOIVENT ETRE A MEME DE PARTICIPER A L'ELABORATION DES AVIS DEMANDES PAR LA COMMISSION; CONSIDERANT QUE LES ASSOCIATIONS PROFESSIONNELLES DE L'AGRICULTURE AINSI QUE LES GROUPEMENTS DE CONSOMMATEURS DES ETATS MEMBRES ONT CONSTITUE DES ORGANISATIONS A L'ECHELON DE LA COMMUNAUTE, DECIDE : ARTICLE PREMIER 1 . IL EST CONSTITUE AUPRES DE LA COMMISSION UN COMITE CONSULTATIF DU SUCRE CI-APRES DENOMME "LE COMITE ". 2 . SONT REPRESENTES AU SEIN DU COMITE, LES PRODUCTEURS AGRICOLES, LES INDUSTRIES AGRICOLES ET ALIMENTAIRES, LE COMMERCE DES PRODUITS AGRICOLES ET ALIMENTAIRES, LES TRAVAILLEURS DU SECTEUR AGRICOLE ET ALIMENTAIRE, AINSI QUE LES CONSOMMATEURS . ARTICLE 2 1 . LE COMITE COMPREND TRENTE-HUIT MEMBRES . 2 . LES SIEGES SONT ATTRIBUES COMME SUIT : - QUATORZE AUX PLANTEURS DE BETTERAVES ET DE CANNES A SUCRE, - CINQ AUX COOPERATIVES DE TRANSFORMATION DE BETTERAVES SUCRIERES ET DE CANNES A SUCRE, - SIX AUX FABRICANTS DE SUCRE, - DEUX AU COMMERCE DE SUCRE, - DEUX AUX INDUSTRIES UTILISATRICES DE SUCRE, - CINQ AUX TRAVAILLEURS AGRICOLES ET AUX TRAVAILLEURS DE L'ALIMENTATION, - QUATRE AUX CONSOMMATEURS . ARTICLE 3 1 . LE COMITE PEUT ETRE CONSULTE PAR LA COMMISSION SUR TOUS LES PROBLEMES RELATIFS A L'APPLICATION DU REGLEMENT NO 1009/67/CEE DU CONSEIL, DU 18 DECEMBRE 1967, PORTANT ORGANISATION COMMUNE DES MARCHES DANS LE SECTEUR DU SUCRE ( 1 ) ET, NOTAMMENT, SUR LES MESURES QU'ELLES EST AMENEE A PRENDRE DANS LE CADRE DE CE REGLEMENT . LE PRESIDENT DU COMITE PEUT INDIQUER A LA COMMISSION L'OPPORTUNITE DE CONSULTER LE COMITE SUR UNE AFFAIRE RELEVANT DE LA COMPETENCE DE CE DERNIER ET AU SUJET DE LAQUELLE UNE DEMANDE D'AVIS NE LUI A PAS ETE ADRESSEE . IL LE FAIT NOTAMMENT A LA DEMANDE DE L'UNE DES CATEGORIES ECONOMIQUES REPRESENTEES . 2 . POUR LES PROBLEMES RELATIFS : A ) AUX CONTRATS DE LIVRAISON DES BETTERAVES, B ) AU PAIEMENT DES BETTERAVES ET DES CANNES, C ) A L'ECOULEMENT DES EXCEDENTS DE SUCRE, D ) A LA COMPENSATION DES FRAIS DE STOCKAGE DE SUCRE, LA COMMISSION PEUT CONSULTER DANS LES CONDITIONS PREVUES A L'ARTICLE 5 LES SEULS REPRESENTANTS DES PLANTEURS DE BETTERAVES ET DE CANNES A SUCRE ET DES FABRICANTS DE SUCRE . ARTICLE 4 1 . LES MEMBRES DU COMITE SONT NOMMES PAR LA COMMISSION, SUR PROPOSITION DES ORGANISATIONS PROFESSIONNELLES OU DE CONSOMMATEURS LES PLUS REPRESENTATIVES DES ACTIVITES ENTRANT DANS LE CADRE DE L'ORGANISATION COMMUNE DES MARCHES DANS LE SECTEUR DU SUCRE ET CONSTITUEES A L'ECHELON DE LA COMMUNAUTE . POUR CHACUN DES SIEGES A POURVOIR, CES ORGANISATIONS PROPOSENT DEUX CANDIDATS DE NATIONALITE DIFFERENTE . 2 . LE MANDAT DE MEMBRE DU COMITE A UNE DUREE DE TROIS ANS . IL EST RENOUVELABLE . LES FONCTIONS EXERCEES NE FONT PAS L'OBJET D'UNE REMUNERATION . APRES L'EXPIRATION DE LA PERIODE DE TROIS ANS, LES MEMBRES DU COMITE RESTENT EN FONCTION JUSQU'A CE QU'IL SOIT POURVU A LEUR REMPLACEMENT OU AU RENOUVELLEMENT DE LEUR MANDAT . EN CAS DE DECES D'UN MEMBRE DU COMITE OU DE DEMISSION VOLONTAIRE OU DE CESSATION D'APPARTENANCE A L'ORGANISATION QU'IL REPRESENTE, IL EST REMPLACE POUR LA DUREE DU MANDAT RESTANT A COURIR . 3 . LA LISTE DES MEMBRES EST PUBLIEE PAR LA COMMISSION AU JOURNAL OFFICIEL DES COMMUNAUTES EUROPEENNES POUR INFORMATION . ARTICLE 5 1 . IL EST CREE AU SEIN DU COMITE UN GROUPE PARITAIRE COMPOSE DE SIX REPRESENTANTS DES PLANTEURS DE BETTERAVES ET DE CANNES A SUCRE ET DES SIX REPRESENTANTS DES FABRICANTS DE SUCRE NOMMES PAR LA COMMISSION SUR PROPOSITION DES ORGANISATIONS PROFESSIONNELLES INTERESSEES, DANS LES MEMES CONDITIONS QUE CELLES PREVUES A L'ARTICLE 4 . 2 . EN CAS D'EMPECHEMENT, CHAQUE MEMBRE DU GROUPE PARITAIRE PEUT SE FAIRE REPRESENTER AUX REUNIONS PAR UN SUPPLEANT . LES SUPPLEANTS, QUI PEUVENT NE PAS ETRE MEMBRES DU COMITE, SONT NOMMES PAR LA COMMISSION SUR PROPOSITION DES ORGANISATIONS PROFESSIONNELLES INTERESSEES DANS LES MEMES CONDITIONS QUE CELLES PREVUES A L'ARTICLE 4 . 3 . LE PRESIDENT DU GROUPE PARITAIRE PEUT INDIQUER A LA COMMISSION L'OPPORTUNITE DE CONSULTER LE GROUPE PARITAIRE SUR UN PROBLEME VISE AU PARAGRAPHE 2 DE L'ARTICLE 3 ET SUR LEQUEL IL N'A PAS ETE CONSULTE . IL LE FAIT NOTAMMENT A LA DEMANDE DE L'UNE DES DEUX CATEGORIES ECONOMIQUES REPRESENTEES AU SEIN DU GROUPE PARITAIRE . ARTICLE 6 1 . LE COMITE ELIT POUR UNE DUREE DE TROIS ANS UN PRESIDENT ET DEUX VICE-PRESIDENTS . L'ELECTION A LIEU A LA MAJORITE DES DEUX TIERS DES MEMBRES PRESENTS . 2 . LE GROUPE PARITAIRE ELIT PARMI SES MEMBRES, POUR UNE DUREE D'UN AN, UN PRESIDENT ET UN VICE-PRESIDENT . L'ELECTION A LIEU A LA MAJORITE DES DEUX TIERS DES MEMBRES PRESENTS . LE PRESIDENT ET LE VICE-PRESIDENT NE PEUVENT APPARTENIR A LA MEME CATEGORIE ECONOMIQUE REPRESENTEE . ILS SONT CHOISIS ALTERNATIVEMENT PARMI LES DEUX CATEGORIES ECONOMIQUES REPRESENTEES . ARTICLE 7 1 . A LA DEMANDE DE L'UNE DES CATEGORIES ECONOMIQUES REPRESENTEES, LE PRESIDENT DU COMITE PEUT INVITER UN DELEGUE DE L'ORGANISME CENTRAL DONT DEPEND CETTE CATEGORIE A ASSISTER AUX REUNIONS . IL PEUT EGALEMENT REQUERIR LA PRESENCE, EN TANT QU'EXPERT, DE TOUTE PERSONNE AYANT UNE COMPETENCE PARTICULIERE SUR UN SUJET INSCRIT A L'ORDRE DU JOUR DU COMITE . 2 . LE PRESIDENT DU GROUPE PARITAIRE PEUT INVITER A PARTICIPER AUX TRAVAUX DE CE GROUPE, EN TANT QU'EXPERT, TOUTE PERSONNE AYANT UNE COMPETENCE PARTICULIERE SUR L'UN DES SUJETS INSCRITS A L'ORDRE DU JOUR DU GROUPE . 3 . LES EXPERTS ASSISTENT AUX DELIBERATIONS DU COMITE OU DU GROUPE PARITAIRE POUR LA SEULE QUESTION AYANT MOTIVE LEUR PRESENCE . ARTICLE 8 1 . LE COMITE ET LE GROUPE PARITAIRE SE REUNISSENT AU SIEGE DE LA COMMISSION SUR CONVOCATION DE CELLE-CI . 2 . LES REPRESENTANTS DE SERVICES INTERESSES DE LA COMMISSION PARTICIPENT AUX REUNIONS DU COMITE ET DU GROUPE PARITAIRE . 3 . LES SERVICES DE LA COMMISSION ASSURENT LE SECRETARIAT DU COMITE ET DU GROUPE PARITAIRE . ARTICLE 9 1 . LES DELIBERATIONS DU COMITE PORTENT SUR LES DEMANDES D'AVIS OU DES QUESTIONS FORMULEES PAR LA COMMISSION . ELLES NE SONT SUIVIES D'AUCUN VOTE . 2 . LA COMMISSION, EN SOLLICITANT L'AVIS DU COMITE, PEUT FIXER LE DELAI DANS LEQUEL L'AVIS DEVRA ETRE DONNE . LES PRISES DE POSITION DES CATEGORIES ECONOMIQUES REPRESENTEES FIGURENT DANS UN COMPTE RENDU DES DELIBERATIONS TRANSMIS A LA COMMISSION . DANS LE CAS OU L'AVIS DEMANDE FAIT L'OBJET D'UN ACCORD UNANIME DU COMITE, CELUI-CI TRANSMET DES CONCLUSIONS COMMUNES, QUI SONT JOINTES AU COMPTE RENDU . LES RESULTATS DES DELIBERATIONS SONT COMMUNIQUES PAR LA COMMISSION AU CONSEIL OU AU COMITE DE GESTION SUR DEMANDE DE CES DERNIERS . ARTICLE 10 LE PRESIDENT DU GROUPE PARITAIRE INFORME LE COMITE DES TRAVAUX DE CE GROUPE . ARTICLE 11 SANS PREJUDICE DES DISPOSITIONS DE L'ARTICLE 214 DU TRAITE, LES MEMBRES DU COMITE ET LES SUPPLEANTS VISES A L'ARTICLE 5 PARAGRAPHE 2 SONT TENUS DE NE PAS DIVULGUER LES RENSEIGNEMENTS DONT ILS ONT EU CONNAISSANCE PAR LES TRAVAUX DU COMITE OU DU GROUPE PARITAIRE, LORSQUE LA COMMISSION INFORME CEUX-CI QUE L'AVIS DEMANDE OU LA QUESTION POSEE PORTE SUR UNE MATIERE PRESENTANT UN CARACTERE CONFIDENTIEL . DANS CE CAS, SEULS LES MEMBRES DU COMITE, LESDITS SUPPLEANTS ET LES REPRESENTANTS DES SERVICES DE LA COMMISSION ASSISTENT AUX SEANCES . ARTICLE 12 LA PRESENTE DECISION POURRA ETRE REVISEE PAR LA COMMISSION EN FONCTION DE L'EXPERIENCE ACQUISE . FAIT A BRUXELLES, LE 29 AVRIL 1969 . PAR LA COMMISSION LE PRESIDENT JEAN REY